PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEIBIG et al.
Application No. 16/433,324
Filed: June 6, 2019
Attorney Docket No. 0098617-000005-T1
For: MANUFACTURE OF THREE DIMENSIONAL OBJECTS FROM THERMOSETS
:
:
:
:   DECISION GRANTING PETITION
:   UNDRE 37 CFR 1.313(c)(2)
:
:


This is a decision on the petition under 37 CFR 1.313(c)(2), filed May 12, 2021, to withdraw the above-identified application from issue after payment of the issue fee.

The petition is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination). See 37 CFR 1.313(c)(2).

It is noted that the petition includes a QPIDS request, however, petitioner is reminded that any petition to withdraw from issue that includes a QPIDS request “must” be filed electrically, via the ePetition path. As this petition was not filed in compliance with the QPIDS Pilot Program, no consideration under the QPIDS Pilot Program is given. The RCE filed May 12, 2021 will be entered.   

Petitioner is advised that the issue fee paid on April 8, 2021, in the above-identified application, cannot be refunded. If, however, the above-identified application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance. 1

The application is being referred to Technology Center AU 1783 for further processing of the request for continued examination and for consideration of the concurrently filed Information Disclosure Statement (IDS).


Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-1700.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.